George Hausen, Jr., Legal Aid.The following order has been entered on the motion filed on the 7th of December 2017 by Children's Law Clinic at Duke Law School, Advocates for Children's Services of Legal Aid of North Carolina, and Public Schools First NC for leave to file Amicus Curiae Brief:"Motion Allowed by order of the Court in conference, this the 14th of December 2017."Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).